ORDER

PER CURIAM.
Mark Anthony Burse appeals from the judgment and sentence imposed upon his convictions by a jury for two counts of delivery of a controlled substance, cocaine, in violation of Section 195.211, RSMo Cum. Supp.20031, for which he was sentenced as a prior drug offender to concurrent terms of 15 years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo Cum. Supp.2003, unless otherwise indicated.